Citation Nr: 0931194	
Decision Date: 08/20/09    Archive Date: 08/27/09	

DOCKET NO.  07-31 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder. 

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from March 1949 to March 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

Good or sufficient cause having been shown, the Veteran's 
appeal has been advanced on the Board's docket under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2008).


FINDINGS OF FACT

1.  The Veteran's posttraumatic stress disorder is currently 
productive of no more than occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversational normal) due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and/or mild memory loss (such as forgetting 
names, directions, or recent events).

2.  The Veteran's service-connected disabilities, consisting 
of post-traumatic stress disorder, residuals of cold injury 
to the bilateral upper and lower extremities, and tinnitus, 
when taken in conjunction with his education and occupational 
experience, are insufficient to preclude his participation in 
all forms of substantially gainful employment.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for posttraumatic stress disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 and Part 4, 
Code 9411 (2008).

2.  The criteria for entitlement to a total disability rating 
based upon individual unemployability due to service-
connected disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions; as well 
as VA treatment records and examination reports, and various 
evidence from a local Vet Center.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks an increased evaluation for 
service-connected posttraumatic stress disorder, as well as a 
total disability rating based upon individual 
unemployability.  In that regard, disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008). 

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  Moreover, while the Board 
must consider the Veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including Section 
4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the 
regulations do not give past medical reports precedence over 
current findings.

In the present case, during the course of VA outpatient 
treatment in November 2004, the Veteran reported improved 
sleep with the use of prescribed medication.  In fact, the 
Veteran indicated that he was currently sleeping more than he 
had in years.  Continued stressors included his wife's 
diagnoses of breast cancer and leukemia, as well as his son's 
obsessive-compulsive disorder.  While the Veteran reported 
"feeling down" at times as a result of the aforementioned 
stressors, he did feel as if his irritability had "lessened 
some."  When questioned, the Veteran denied self-isolation, 
and similarly denied any thoughts of self harm.  Also noted 
was that the Veteran was appreciative of his care and the 
concern shown for him.

On mental status examination, the Veteran's speech was normal 
in rate and tone.  Motor evaluation showed no evidence of any 
abnormal involuntary movements, ticks, or tremors, and the 
Veteran's affect was described as "full-range."  At the time 
of examination, the Veteran's mood was dsyphoric, though his 
thought processes were logical and goal-directed.  
Associations were described as intact, and there was no 
evidence of any hallucinations or delusions.  Nor was there 
any evidence of homicidal or suicidal ideation.  
Significantly, at the time of evaluation, the Veteran was 
alert and well-oriented, with good insight and judgment.  
Attention and concentration were described as intact, with a 
clear sensorium, and grossly intact cognition.  The pertinent 
diagnoses noted were dysthymic disorder, and probable 
posttraumatic stress disorder, with a Global Assessment of 
Functioning Score of 60.

During the course of VA outpatient treatment in October 2005, 
the Veteran denied problems with a depressed mood, though he 
did endorse a certain lack of motivation to "get some things 
done."  According to the Veteran, his sleep and appetite were 
"generally good," and his nightmares "rare and not 
memorable."  Noted at the time of evaluation was that the 
Veteran's posttraumatic stress disorder symptoms were "well 
controlled."  The pertinent diagnoses noted were dysthymia 
and post-traumatic stress disorder, with a Global Assessment 
of Functioning Score of 60.

Following VA outpatient treatment in March 2006, it was once 
again noted that the Veteran's posttraumatic stress disorder 
symptomatology was "well controlled."

In correspondence from a local Vet Center dated in late 
October 2006, it was noted that the Veteran's posttraumatic 
stress disorder symptomatology tended to "interfere 
significantly" with his emotional well being.  Also noted was 
that the Veteran suffered from combat nightmares, and had 
"significant" anger dysfunction.  In the opinion of the 
evaluating social worker, the Veteran's post-traumatic stress 
disorder symptoms interfered significantly with his familial 
and social relationships.  This was to say that he 
experienced difficulty in remaining emotionally connected to 
others, and tended to avoid socialization with nonveterans.

At the time of a subsequent VA psychiatric examination in 
January 2007, it was noted that the Veteran's claims folder 
and electronic (medical) records were available, and had been 
reviewed.  When questioned, the Veteran stated that most of 
his problems were "emotional."  According to the Veteran, he 
and his wife "constantly bickered."  Also noted were various 
problems with sleep despite prescribed medication.

When questioned regarding his mood, the Veteran indicated 
that, most of the time, he had a "positive attitude on 
things."  However, at times, he did "get down."  
Significantly, while the Veteran admitted to "ongoing sleep 
problems," in his opinion, his energy was "good for his age."  
Regarding his anxiety, the Veteran stated that he at times 
became anxious, but that this was not a continuous problem.  

On mental status examination, the Veteran was well-groomed 
and dressed, and interacted with the examiner in a 
cooperative manner.  Psychomotor behavior was within normal 
limits, and the Veteran's speech was normal in both rate and 
volume.  At the time of examination, the Veteran's mood was 
mostly euthymic, though with some irritability when he was 
reminded of things of which he was resentful.  The Veteran's 
thought processes were coherent and logical, and his thought 
content revealed no unusual preoccupations or evidence for 
suicide or psychosis.  The Veteran was described as awake, 
alert, and fully oriented, with attention and concentration 
which were both grossly intact.  Also noted was that all of 
the Veteran's memory functions were grossly intact.  At the 
time of examination, the Veteran's judgment, as assessed on a 
simple question, was described as good.  The pertinent 
diagnoses noted were depressive disorder not otherwise 
specified; and posttraumatic stress disorder, in partial 
remission, with a Global Assessment of Functioning Score of 
65.

According to the examiner, even though the Veteran was 
appealing his earlier rating for posttraumatic stress 
disorder, he did not currently report the full symptom 
criteria for posttraumatic stress disorder, namely, the 
avoidance behaviors.  However, the Veteran's memories of 
combat had given rise to some irritability, impatience, and 
resentment, which decreased his interpersonal functioning 
abilities.  Accordingly, the Veteran was given a Global 
Assessment of Functioning Score of 65 in order to reflect 
symptoms which did not pose significant limitations on his 
functioning.

Pursuant to applicable law and regulation, a 30 percent 
evaluation for service-connected posttraumatic stress 
disorder contemplates the presence of occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and/or mild memory loss (such as forgetting 
names, directions, or recent events).  A 50 percent 
evaluation, under those same laws and regulations, requires 
demonstrated evidence of occupational and social impairment, 
with reduced reliability and productivity due to such 
symptoms as:  a flattened affect; circumstantial, 
circumloculatory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130 and Part 4, Code 
9411 (2008).

As is clear from the above, the Veteran's service-connected 
posttraumatic stress disorder is, at present, no more than 30 
percent disabling.  In that regard, over the course of the 
current appeal, the Veteran's post-traumatic stress disorder 
symptomatology has consistently been described as "well-
controlled."  Moreover, at no time during the course of the 
Veteran's appeal has he exhibited symptomatology requisite to 
the assignment of an increased evaluation, which is to say, 
circumstantial, circumloculatory, or stereotyped speech, 
difficulty in understanding complex commands, impairment of 
short or long-term memory, or impaired judgment.  In point of 
fact, as of the time of the aforementioned VA psychiatric 
examination in January 2007, the Veteran was well groomed and 
dressed, with psychomotor behavior which was within normal 
limits, and speech which was normal in rate and volume.  
While his mood was mostly euthymic, with some irritability, 
his thought processes were both coherent and logical, and his 
thought content revealed no unusual preoccupation or evidence 
for either suicide or psychosis.  Attention and concentration 
were grossly intact, as were all memory functions.  Based on 
such findings, the Board is of the opinion that the 30 
percent evaluation current in effect for the Veteran's 
service-connected posttraumatic stress disorder is 
appropriate, and that an increased rating is not warranted.

The Board has considered the social worker's report from the 
Vet Center.  However, the outpatient mental health treatment 
records and examinations over a period of time have shown 
consistent findings and complaints and more extensively 
reflect the examiners' assessments and the effects the 
Veteran reports in his daily living.  The Board finds, as 
noted above, that the 30 percent rating currently in effect 
appropriately reflects the degree of disability resulting 
from the Veteran's PTSD.

In reaching this determination, the Board has given due 
consideration to the recent holding of the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) addressing the issue of 
whether it is appropriate to apply "staged" ratings when 
assigning an increased rating in a manner similar to what is 
done at the initial rating stage pursuant to the Court's 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, in the case at hand, it is clear that, over the 
course of the Veteran's current appeal, symptomotology 
attributable to his service-connected posttraumatic stress 
disorder has remained relatively stable.  In any case, based 
on a review of the entire evidence of record, the Board is of 
the opinion that, throughout the time period that the 
Veteran's increased rating claim has been pending, 
symptomatology attributable to his service-connected post-
traumatic stress disorder has not, in fact, undergone varying 
and distinct levels of severity.

Finally, the Board wishes to make it clear that, in reaching 
this decision, it has given due consideration to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008) governing the 
requirements for an extraschedular evaluation.  However, to 
date, there exists no evidence that, due exclusively to the 
Veteran's service-connected post traumatic stress disorder, 
he has experienced the marked interference with employment 
and/or frequent periods of hospitalization necessary to 
render impractical the application of the regular schedular 
standards, thereby necessitating referral to the Director, VA 
Compensation and Pension Service.

Turning to the issue of a total disability rating based upon 
individual unemployability, the Board notes that such a 
benefit may be assigned where the schedular rating is less 
than total when it is found that the service-connected 
disability or disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2008).

In the present case, a review of the record discloses that 
the Veteran has completed college.  Reportedly, the Veteran 
has had occupational experience as an engineer/engineering 
consultant, and last worked in March 1999.  The Veteran's 
service-connected disabilities consist of the aforementioned 
posttraumatic stress disorder, evaluated as 30 percent 
disabling; residuals of cold injury to the left upper 
extremity, evaluated as 20 percent disabling; residuals of 
cold injury to the right lower extremity, evaluated as 20 
percent disabling; residuals of cold injury to the left lower 
extremity, evaluated as 20 percent disabling; residuals of 
cold injury to the right upper extremity, evaluated as 20 
percent disabling; and tinnitus, evaluated as 10 percent 
disabling.  The combined evaluation currently in effect for 
the Veteran's various service-connected disabilities is 80 
percent.

With regard to the above, total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent, and there is sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 3.340, 4.16 (2008).

In the case at hand, because the cold injury residuals affect 
the same body system, they are considered one disability for 
purposes of determining that the Veteran has one disability 
ratable at 40 percent or more.  38 C.F.R. § 4.16(a).  
Therefore, it is clear that the Veteran does, in fact, meet 
the schedular requirements for the award of a total 
disability rating based upon individual unemployability.  
However, in order to prevail, the evidence must also 
demonstrate that his service-connected disabilities, when 
taken in conjunction with his education and occupational 
experience, are sufficient to preclude his participation in 
all forms of substantially gainful employment.  38 C.F.R. 
§ 4.16(b) (2008).

In that regard, during the course of VA outpatient treatment 
in November 2004, it was noted that the Veteran had retired 
in 1993 from his job as an electrical engineer.

At the time of a VA peripheral nerve examination in December 
2004, it was noted that, in August 2003, the veteran had 
undergone electromyographic/nerve conduction studies, which 
were read as normal, with no electrophysiologic evidence of 
peripheral neuropathy.  However, at that time, the 
electromyographer indicated that it was "not unusual" for 
long-term neuropathic sequeale (of) frostbite injury to be 
"present and severe" notwithstanding persistently normal 
nerve conduction studies.  Neurologic examination showed 
normal muscle tone and appropriate muscle bulk, both of which 
were symmetric bilaterally.  Strength was full in the 
bilateral upper extremities, with the exception of finger 
extensors which were 5- bilaterally.  In the lower 
extremities, all muscle groups were 5/5.  Deep tendon 
reflexes were described as 2 in the upper extremities, 3 at 
the knees, and 2 at the ankles bilaterally.  Sensory 
evaluation was significant for a mild decrease in vibratory 
and proprioceptive sensation at the toes, which were somewhat 
worse in the big toes.  Also noted was a very mild decrease 
in temperature and pinprick sensation in the forefeet 
bilaterally.  Significantly at the time of examination, there 
was no evidence of sensory loss or alteration in the upper 
extremities.  

During the course of VA outpatient treatment in March 2006, 
the Veteran indicated that he continued to attend group 
therapy at the local Vet Center, and was still secretary of 
his military organization.

At the time of a VA audiometric examination in May 2006, the 
Veteran complained of "buzzing in both ears."  According to 
the Veteran, this "buzzing" (i.e., tinnitus) had been present 
since the time of his service in Korea, and was constant.  
When further questioned, the Veteran described its loudness 
as similar to that of a "whisper" which was present in both 
ears.  Significantly, when further questioned, the Veteran 
indicated that his tinnitus "annoyed" him, but that was 
all.

During the course of a VA cold injury protocol examination in 
January 2007, it was noted that the Veteran's claims folder 
and medical records were available, and had been reviewed.  
When questioned, the Veteran complained of a burning and 
aching pain in his lower extremities, and in his arms up to 
the elbows.  According to the Veteran, he was sensitive to 
both heat and cold, and reacted very quickly to both of their 
extremes.  Also noted was some paresthesia in all four 
extremities, as well as chronic, constant pain, which was 
always there, but which he did not always notice.  
Significantly, the Veteran denied any problems with 
ulceration or scarring.  Nor was there any problem with skin 
cancer, arthritis, or edema.  At the time of examination, the 
Veteran denied any skin color changes, and similarly denied 
any thickening or thinning of his skin.

On physical examination, the Veteran's skin was warm, with no 
atrophy or ulceration.  Hair growth was normal, and there was 
no evidence of any scars.  Significantly, at the time of 
examination, the Veteran's nails were within normal limits.  
Neurologic evaluation revealed some decreased touch sensation 
in the Veteran's feet and fingertips, though with normal 
reflexes, and no evidence of any vascular problems.  At the 
time of examination, the Veteran's pulses were within normal 
limits, and there was no edema of the legs.  Significantly, 
according to the Veteran, he had experienced no change in his 
cold injury residuals since the time of his last evaluation.

At the time of the aforementioned VA psychiatric examination 
in January 2007, the Veteran indicated that he had been 
employed as an electrical engineer, but retired in 1993, when 
he was 61 years old.  According to the Veteran, about 6 or 8 
months after that, he was called by his old company, and did 
some consulting work for them.  Reportedly, this involved 
some overseas travel checking on facilities.  When further 
questioned, the Veteran indicated that he performed those 
duties for about 4 or 5 months.  Then, a little while later, 
one of his coworkers asked him to work as a consultant in 
California.  According to the Veteran, he did that for about 
eight months, but "got tired of it," and so assisted in 
finding his replacement.  However, some time later, the 
Veteran went back to California to assist his replacement.  
Following that, the Veteran finally quit working for good in 
1999.  According to the Veteran, at the time of his 
retirement, engineering work had become "drudgery for him 
because he was managing projects and having to deal with 
personnel which he found difficult."  Significantly, 
following completion of the VA psychiatric examination, it 
was the opinion of the examiner that the Veteran's "advanced 
age, along with his impatience" would likely preclude his 
employability.

As noted above, a total disability rating based upon 
individual unemployability may be assigned where the 
schedular rating is less than total when it is found that a 
service-connected disability or disabilities are sufficient 
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2008).  In the case 
at hand, the Veteran's service-connected disabilities, while 
certainly not insignificant, are clearly insufficient to 
preclude his participation in all forms of substantially 
gainful employment.  In point of fact, the weight of the 
evidence would appear to indicate that, due to a number of 
factors, and not due exclusively to the Veteran's service-
connected disabilities, he chose to retire from his 
profession as a consulting engineer.  Moreover, and as noted 
above, in the opinion of a VA examiner, the Veteran's 
unemployability was due at least in part to his "advanced 
age."  Under the circumstances, the Veteran's claim for a 
total disability rating based upon individual unemployability 
must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating which 
would not be satisfied by the Veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
July 2005.  In that letter, VA informed the Veteran that, in 
order to substantiate his claim for an increased rating, he 
needed to show that his service-connected disability had 
undergone an increase in severity.  The Veteran was further 
advised that, in order to substantiate his claim for a total 
disability rating based on individual unemployability, he 
needed to demonstrate that his service-connected 
disabilities, in and of themselves, were sufficient to 
preclude his participation in all forms of substantially 
gainful employment.  

In an August 2006 letter the Veteran was informed as to how 
disability ratings and effective dates are assigned in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Although this notice was provided post-adjudication, 
there is no prejudice to the Veteran because he was already 
given notice concerning the increased rating claim, and since 
the claim is being denied, there will be no issue as to 
effective date for any increase.

Moreover, to the extent there existed any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the Veteran had a full 
understanding of the elements required to prevail on his 
claims.  Moreover, neither the Veteran nor his representative 
has raised allegations of prejudice resulting from error on 
the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained both VA 
treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

An evaluation in excess of 30 percent for post-traumatic 
stress disorder is denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.


	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


